Title: To George Washington from James Wilkinson, 1 November 1792
From: Wilkinson, James
To: Washington, George



Sir
Fort Washington [Northwest Territory] Novr 1st 1792

Conceiving that the novelty of the thing may render it acceptable; I have presumed to offer to you, by the Hands of Capt. Prior, two Kegs of Salted Fish, which were taken in the Big Miami

River. And, with the most dutiful attachment to your Person, & the highest veneration for your exalted Station I have the Honor to be Your obliged & faithful Soldier & Servant

Ja. Wilkinson

